Citation Nr: 1423388	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Son




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision.

The Board notes that the November 2013 statement of the case (SOC) also included the issue of entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD) with secondary depression and alcohol abuse in attempt to self-medicate symptoms.  However, as the Veteran did not appeal this issue on his December 2013 substantive appeal, this issue is not currently on appeal before the Board. 

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Los Angeles, California, RO.  A transcript of this proceeding has been associated with the claims file.

The electronic claims file contains a December 2013 claim for entitlement to individual unemployability.  It does not appear from either the paper claims file or the electronic claims file that this issue has been adjudicated.  As such, the issue of entitlement to individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Additional development is necessary prior to the adjudication of these claims.

The Veteran underwent a VA audiological examination on August 1, 2011, at the Livermore VA Medical Center (VAMC), at which it was noted that the results from this examination could not rule out possible retrocochlear pathology.  The Veteran was referred to ENT for an evaluation.  The claims file contains an audiology consultation note from later that day at this facility.  However, this note reflects that an additional prescription was made for follow up ENT due to asymmetrical and abnormal "TM" mobility.  It was noted that the consultation was submitted to ENT.  

While the Veteran's Virtual VA paperless claims file contains additional VA treatment records, these treatment records are not from the Livermore VAMC and do not contain record of the follow up ENT consultation that was requested on August 1, 2011.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  38 C.F.R. § 3.159 (2013).  As such, the RO should take this opportunity to obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include any audiological or ENT consultation records from the Livermore VAMC from August 1, 2011, to the present.  

Additionally, the Board notes that the August 2011 VA examiner determined that the Veteran's hearing loss is not at least as likely as not caused by or the result of an event in military service.  The examiner determined that the Veteran's current hearing loss is more likely caused by other factors (i.e. continued noise exposure as a civilian, age, possible retrocochlear pathology), and not likely caused by military acoustic trauma.  

While the examiner determined that the Veteran's hearing loss is more likely caused by factors other than military noise exposure, such as possible retrocochlear pathology, among other things, the examiner did not specifically determine whether the Veteran actually had retrocochlear pathology.  Instead, the examiner referred the Veteran to ENT for an evaluation because possible retrocochlear pathology could not be ruled out.  In light of the fact that retrocochlear pathology was not confirmed, the Board finds that the opinion linking the Veteran's hearing loss in part to possible retrocochlear pathology is speculative.  As such, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's audiological claims.  38 U.S.C.A. § 5103A (West 2002).  The Veteran should be scheduled for a VA audiological examination to determine whether he has a current diagnosis of tinnitus or hearing loss of either ear that was caused by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all available pertinent VA treatment records that have not yet been associated with the claims file, to specifically include any audiological or ENT consultation records from the Livermore VAMC from August 1, 2011, to the present.

2. Schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hearing loss and tinnitus.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hearing loss of either ear or tinnitus.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss of either ear or tinnitus had its onset during or is related to his military service.

The examiner's attention is directed to the Veteran's reports of symptoms in service and his wife's testimony as to his reports of ringing in his ears and difficulty hearing after his discharge.  See Board hearing transcript.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Conduct any additional development deemed necessary based on the receipt any new evidence.

4. Then, readjudicate the claims.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



